
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1685
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Berry (for
			 himself, Mrs. Emerson,
			 Mr. Thompson of Mississippi,
			 Mr. Childers,
			 Mr. Poe of Texas,
			 Mr. Paul, Mr. Herger, Mr.
			 Olson, and Mr. Cassidy)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Recognizing the 20th anniversary of the
		  annual September celebration of the harvest of rice in the United
		  States.
	
	
		Whereas rice is a primary staple for more than half of the
			 population of the world and has been one of the most important foods throughout
			 history;
		Whereas rice production in the United States dates back to
			 1685 and is one of the oldest agribusinesses in the United States;
		Whereas rice grown in the United States significantly
			 contributes to the diet and economy of the United States;
		Whereas rice is produced in the States of Arkansas,
			 California, Louisiana, Mississippi, Missouri, and Texas;
		Whereas rice production, processing, merchandising, and
			 related industries in the United States are vital to the economies of rural
			 areas of the Sacramento Valley in the State of California, the Gulf Coast
			 region of the States of Louisiana and Texas, and the Mississippi Delta region
			 where rice is produced on more than 3,000,000 acres of land annually;
		Whereas in 2009, rice farmers in the United States
			 produced nearly 22,000,000,000 pounds of rice that had a farm gate value of
			 more than $3,000,000,000;
		Whereas in 2009, rice production and subsequent sales
			 generated $17,500,000,000 in total value added to the economy of the United
			 States from rice production, milling, and selected end users and had the
			 employment effect of contributing 127,000 jobs to the labor force;
		Whereas eighty-five percent of the rice consumed in the
			 United States is grown by American rice farmers, and the production and sale of
			 this rice supports rural communities and the economy of the United
			 States;
		Whereas the United States is one of the largest exporters
			 of rice and produces more than two percent of the world's rice supply, feeding
			 millions around the world;
		Whereas rice is a food enjoyed throughout life in many
			 forms, as the foundation of main dishes and side dishes, and as cereals, flour,
			 bran, cooking oil, rice cakes, and other healthful snacks;
		Whereas rice is an important source of nutritional value,
			 as rice provides an excellent source of complex carbohydrates, and is
			 cholesterol-free, sodium-free, and trans fat-free;
		Whereas published research shows that people who eat rice
			 have healthier diets;
		Whereas rice farmers in the United States play a key role
			 in the provision and enhancement of habitat for wetlands-dependant wildlife
			 species, such as ducks, geese, swans, and cranes; and
		Whereas the harvest of rice in the United States is
			 celebrated each September, and September 2010 marks the 20th anniversary of the
			 designation of September as National Rice Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 20th anniversary of the
			 annual September celebration of the harvest of rice in the United States;
			 and
			(2)encourages the
			 people of the United States to observe National Rice Month with appropriate
			 ceremonies and activities.
			
